
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED
BY TRANSMONTAIGNE PARTNERS L.P.

TERMINALING SERVICES AGREEMENT—Florida and Midwest


This Terminaling Services Agreement-Florida and Midwest (this "Agreement") is
made and entered into this first (1st) day of June, 2007 (the "Effective Date")
by and between TransMontaigne Partners L.P. on behalf of itself and its
Affiliates ("Owner"), and Morgan Stanley Capital Group Inc. ("Customer"), each
sometimes referred to individually as a "Party" and, collectively, as the
"Parties".

RECITALS

        WHEREAS, Owner is the owner and operator of the Terminals (as defined
below).

        WHEREAS, Customer desires to utilize Owner's Terminals for the receipt,
storage, terminaling and distribution of Customer's Product.

        NOW, THEREFORE, in consideration of the premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to the following terms and conditions.

SECTION 1.    DEFINITIONS.    In this Agreement, unless the context requires
otherwise, the terms defined in the preamble have the meanings indicated and the
following terms will have the meanings indicated below:

        "Additional Project" means each "additional project" set forth in
Attachment "A."

        "Affiliate" means, in relation to a Party, any Person that (i) directly
or indirectly controls such Party; (ii) is directly or indirectly controlled by
such Party; or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party. For this purpose, "control" of any
entity or Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of a majority of issued shares/units or voting
power or control in fact of the entity or Person or otherwise. For the purposes
of this Agreement, in respect of Customer, the term "Affiliate" does not include
Morgan Stanley Derivatives Products Inc. and in respect of Owner, the term
"Affiliate" does not include TransMontaigne Inc. or any of its subsidiaries.

        "Agreement" has the meaning ascribed thereto in the preamble.

        "Applicable Law" means, with respect to any Governmental Authority,
(i) any law, statute, regulation, code, ordinance, license, order, writ,
injunction, decision, directive, judgment, policy, decree and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any other Governmental Authority and (iii) any license, permit
or compliance requirement, in each case applicable to either Party and as
amended or modified from time to time.

        "Arrival Notice" has the meaning ascribed thereto in Section 4.4.

        "Bankrupt" means, with respect to either Party, that such Party (i) is
dissolved, other than pursuant to a consolidation, amalgamation or merger,
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due, (iii) makes
a general assignment, arrangement or composition with or for the benefit of its
creditors, (iv) institutes a Proceeding or files a petition seeking a judgment
of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditor's rights, including a
voluntary petition under chapter 7 or chapter 11 of the U.S. Bankruptcy Code,
(v) has instituted against it a Proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any

1

--------------------------------------------------------------------------------




bankruptcy or insolvency law or other similar law affecting creditor's rights,
including an order for relief under the U.S. Bankruptcy Code, or a petition is
presented for its winding-up or liquidation, including an involuntary petition
under chapter 7 or chapter 11 of the U.S. Bankruptcy Code, and such Proceeding
results in a judgment or is not dismissed or permanently stayed within fifteen
(15) calendar days of the filing of such Proceeding, (vi) has a resolution
passed for its winding-up, official management or liquidation, other than
pursuant to a consolidation, amalgamation or merger, (vii) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (viii) has one or more secured parties take
possession of all or substantially all of its assets, or has a distress,
execution, attachment, sequestration or other legal process levied, enforced or
sued on or against all or substantially all of its assets, (ix) files an answer
or other pleading admitting or failing to contest the allegations of a petition
filed against it in any Proceeding of the foregoing nature, or (x) takes any
other action to authorize any of the foregoing actions.

        "Barrel" means 42 U.S. Gallons.

        "Business Day" means each calendar day, excluding Saturdays, Sundays, or
other holidays observed by Owner.

        "Claim" means a dispute, claim or controversy whether based on contract,
tort, strict liability, statute or other legal or equitable theory (including
any claim of fraud, misrepresentation or fraudulent inducement or any question
of validity or effect of an agreement).

        "Contract Year" means a period of twelve (12) consecutive Months that
commences June 1st and ends May 31st.

        "Default Interest Rate" means the lesser of (i) twelve percent (12%) per
annum and (ii) the maximum rate permitted by Applicable Law.

        "Default" or "Event of Default" has the meaning ascribed thereto in
Section 15.1.

        "Default Termination Date" has the meaning ascribed thereto in
Section 15.3.

        "Defaulting Party" has the meaning ascribed thereto in Section 15.2

        "Effective Date" has the meaning ascribed thereto in the preamble.

        "EPA" has the meaning ascribed thereto in Section 5.5.

        "FERC" means the United States Federal Energy Regulatory Commission.

        "Force Majeure" means

        (a)   strikes, lockouts or other industrial disputes or disturbances;

        (b)   acts of the public enemy or of belligerents, hostilities or other
disorders, wars (declared or undeclared), blockades, thefts, insurrections,
riots, civil disturbances or sabotage;

        (c)   acts of nature, landslides, severe lightning, earthquakes, fires,
tornadoes, hurricanes, storms, and warnings issued by any Governmental Authority
for any of the foregoing which necessitate the precautionary shut-down of
pipelines, docks, loading and unloading facilities or the Terminals or other
related facilities, floods, washouts, freezing of machinery, equipment, or lines
of pipe, inclement weather that necessitates extraordinary measures and expense
to construct facilities or maintain operations, tidal waves, perils of the sea
and other adverse weather conditions;

        (d)   arrests and restraints of or other interference or restrictions
imposed by a Governmental Authority whether legal or de facto or purporting to
act under some constitution, decree, law or otherwise, necessity for compliance
with any court order, or any law, statute, ordinance, regulation,

2

--------------------------------------------------------------------------------






or order promulgated by a Governmental Authority having or asserting
jurisdiction, embargoes or export or import restrictions, expropriation,
requisition, confiscation or nationalization;

        (e)   epidemics or quarantine, explosions, breakage or accidents to
equipment, machinery, plants, facilities or lines of pipe, electric power
shortages, breakdown or injury of Vessels; or

        (f)    any other causes, whether of the kind enumerated above or
otherwise, whether foreseeable or unforeseeable, and that are not within the
reasonable control of the Party claiming suspension and which by the exercise of
due diligence such Party could not have been able to avoid or overcome.

A Party's inability economically to perform its obligations hereunder does not
constitute an event of Force Majeure.

        "Gallon" means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit.

        "Good Industry Practice" means the exercise of that degree of skill,
care, diligence, prudence and foresight that would reasonably and ordinarily be
expected from a skilled and experienced Product terminal operator engaged in the
same type of undertaking under the same or similar circumstances.

        "Governmental Authority" means any foreign or U.S. federal, state,
regional, local or municipal governmental body, agency, instrumentality, board,
bureau, commission, department, authority or entity established or controlled by
a government or subdivision thereof, including any legislative, administrative
or judicial body, or any Person purporting to act for them.

        "Heavy Oil Products" has the meaning ascribed thereto in Section 2 of
Attachment "A-3".

        "Indemnified Party" has the meaning ascribed thereto in Section 18.1.

        "Indemnifying Party" has the meaning ascribed thereto in Section 18.1.

        "Independent Inspector" means a licensed Person mutually acceptable to
both Parties who performs sampling, quality analysis and quantity determination
of the Products received or delivered hereunder.

        "Initial Term" has the meaning ascribed thereto in Section 7 of
Attachment "A".

        "In-Service Date" means the date upon which (i) Owner specifies in a
written notice to Customer that an Additional Project is available for
commercial use by Customer and (ii) Owner is able to provide the services set
forth in Section 2 with respect to such Additional Project.

        "Interest Rate" means the prime rate of interest for large U.S. Money
Center Commercial Banks, published under "Money Rates" by "The Wall Street
Journal", plus [**].

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

        "Liabilities" means any losses, charges, damages, deficiencies,
assessments, interests, penalties, costs and expenses of any kind related to or
that arise out of this Agreement or any transactions hereunder (including
reasonable attorneys' fees, other fees, court costs and other disbursements),
including any Liabilities that directly or indirectly arise out of or are
related to any Claim, Proceeding, judgment, settlement or judicial or
administrative order made or commenced by any Third Party or Governmental
Authority related to or that arise out of this Agreement or any transaction
hereunder.

        "Light Oil Products" has the meaning ascribed thereto in Section 1 of
Attachment "A-3".

        "Minimum Annual Throughput Commitment" has the meaning ascribed thereto
in Attachment "A-1".

        "Minimum Monthly Commitment Amount" has the meaning ascribed thereto in
Attachment "A-1".

3

--------------------------------------------------------------------------------




        "Month" means a calendar month.

        "On Revenue Threshold Days" has the meaning ascribed thereto in
Section 3.5.

        "Out of Service" has the meaning ascribed thereto in Section 3.5.

        "Performing Party" has the meaning ascribed thereto in Section 15.2.

        "Person" means any entity, including, without limitation, any
corporation, partnership, trust, other legal entity, group or individual.

        "Proceeding" means any action, suit, Claim, investigation, review or
other proceeding, at law or in equity, before any Governmental Authority, or
before any arbitrator, board of arbitration or similar entity.

        "Product" means Light Oil Products and Heavy Oil Products.

        "Renewal Term" has the meaning ascribed thereto in Section 7 of
Attachment "A".

        "Tank" shall mean the storage tanks listed in Attachment "B".

        "Term" has the meaning ascribed thereto in Section 7 of Attachment "A".

        "Terminal" has the meaning of an applicable Terminal or Terminals
ascribed thereto in Attachment "A" including all facilities related thereto and
references to a Terminal or Terminals will be deemed to include the Terminal
manager thereof or his or her representative.

        "Termination Payment" has the meaning ascribed thereto in Section 15.3.

        "Third Party" means any entity other than Owner, Customer or their
respective Affiliates.

        "Third Party Claim" has the meaning ascribed thereto in Section 18.3.

        "Throughput" means (i) all Product delivered from the Terminal or
(ii) the re-delivery of Product.

        "Throughput Fees" has the meaning ascribed thereto in Attachment "A-1".

        "ULSD" has the meaning ascribed thereto in Section 5.5.

        "Vessel" means an ocean-going tanker, barge or inland barge.

        "Waterborne Terminals" means the "Florida Terminals" as set forth in
Attachment "A".

SECTION 2.    SERVICE, STATEMENTS, INVOICES, DOCUMENTS AND RECORDS.    

        2.1   Owner will provide Customer services related to the
transportation, receipt, storage, Throughput, heating, additive injection,
blending and delivery of Customer's Product to and from Customer (or on behalf
of Customer) into and out of the Tanks at the Terminals, and will provide the
facilities reasonably necessary to perform such services and provide such
additional services as may be provided under this Agreement and its attachments,
for the fees, rates and charges contained in this Agreement. Those services will
be performed in accordance with Good Industry Practice and in compliance with
Applicable Law.

        2.2   On or prior to 12:00 noon Eastern Time each Business Day, Owner
will utilize its commercially reasonable efforts to transmit to Customer a
statement of receipts, deliveries, ending inventory, copies of individual Tank
gauging documents and pipeline meter tickets with respect to the preceding
day(s). Such daily inventory data will be provided by Owner to Customer in such
format as may be mutually agreed between the Parties. Such documents will be
transmitted to Customer at the mailing address and/or facsimile number indicated
in Attachment "A".

4

--------------------------------------------------------------------------------




        2.3   Owner will use its commercially reasonable efforts to provide
Customer, on or prior to the fifth (5th) Business Day of each Month during the
Term of this Agreement, at the address indicated in Attachment "A", statements
reflecting, with respect to the preceding Month:

        (a)   beginning inventory balances;

        (b)   the volume of Customer's Product received into the Terminal;

        (c)   the volume of loss of Customer's Product attributable to
(i) Product flushing to eliminate residual particles or other contaminants from
pipelines, Tanks, valves or pumps, (ii) circumstances involving Force Majeure,
(iii) acts or omissions of Customer, (iv) re-grades of Product resulting from
commingling of Product in pipelines, (v) landing Tank roofs or (vi) changing
Tank lineups or services as requested by Customer; and

        (d)   the volume of Customer's Product delivered from the Terminal,
other deliveries and ending Product inventory balances;

together with an invoice for the monthly Throughput Fees for the following Month
and amounts due for any other services provided by Owner with respect to
Customer's Product during the preceding Month, as applicable, all as set forth
in Attachment "A".

        Each such statement will be considered a "warehouse receipt" under the
Uniform Commercial Code and will include those items required under law for a
warehouse receipt. In the event of any conflict between the documents provided
to Customer under Section 2.2 and the monthly statements provided under this
Section 2.3, the monthly statements provided under this Section 2.3 will prevail
as to the volume of Product received and delivered by Owner, unless disputed by
Customer within ninety (90) calendar days of the date of such monthly statement.

        2.4   Each Party will maintain a true and correct set of records
pertaining to its performance of this Agreement and will retain copies of all
such records for a period of not less than two (2) years following termination
or cancellation of this Agreement. Upon reasonable prior written notice, a Party
or its authorized representative may at its sole cost, during the Term of this
Agreement and for the aforesaid two (2) year period, inspect such records of the
other Party during normal business hours at the other Party's place of business.

SECTION 3.    FEES, CHARGES AND TAXES.    

        3.1   Customer will pay Owner, for services provided under this
Agreement, the Throughput Fees and any other fees and charges as indicated in
Attachment "A".

        3.2   All fees and charges reflected in Owner's invoices are due and
payable within fifteen (15) Business Days of the receipt of Owner's invoice.
Payment must be made by electronic wire transfer of same day available U.S.
funds to Owner's account and bank, both as indicated on Owner's invoice.
Invoices may be sent by electronic mail and telephone facsimile. If Customer
disputes any portion of an invoice, Customer must pay the undisputed portion of
the invoice. Overdue amounts or disputed amounts that are resolved in favor of
the Owner will accrue interest at the Interest Rate from the date that payment
is due until paid in full. Customer agrees to reimburse Owner for all actual
costs (including reasonable attorney's fees and court costs) incurred and paid
by Owner with respect to the collection of past due amounts, including late
payment charges, whether or not suit is brought.

        3.3   Customer agrees to pay any and all taxes, fees or other charges
and assessments, (including any charge or payment in lieu thereof), including ad
valorem or property taxes, Product ownership taxes, and sales taxes on Terminal
services, Customer's Product and Customer's property at the Terminal. Customer
will indemnify and reimburse Owner for all costs or expenses incurred and paid
by Owner in association with the foregoing taxes, expenses, fees or costs. Owner
will be responsible for and pay all other applicable taxes levied upon Owner,
including any increases in taxes levied on

5

--------------------------------------------------------------------------------




Owner's Terminal (including real or personal property of Owner, or both) as a
result of Customer's activities at the Terminal that Owner may be required to
pay or collect under Applicable Law.

        3.4   Customer agrees not to challenge, protest or file a complaint, or
cause, encourage or recommend to any Affiliate or any other Person that it
challenge, protest or file a complaint with respect to any rates, tariffs,
rules, regulations in effect during the term of this Agreement (as the same may
be amended from time to time), provided, that such tariffs, regulatory filings
or rates do not conflict with the terms of this Agreement.

        3.5   Other than with respect to a Force Majeure event, in the event
that any Tank is unavailable ("Out of Service") for Customer's use due to any
reason for a period of more than

           i)  [**] days for a Light Oil Products Tank; or

          ii)  [**] days for a Heavy Oil Products Tank (the "On Revenue
Threshold Days")

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

then the monthly Throughput Fees due hereunder shall be adjusted and reduced on
a pro-rata basis for each calendar day of such unavailability pursuant to the
formula below.

        The starting time of a Tank deemed Out of Service is when all the
Product has been transferred out of the Tank, the Tank stripped and the Tank
valves panned/isolated. A Tank shall be deemed back in service when the Tank
manway is closed and the Tank valves are no longer panned/isolated and are ready
to receive Product.

        Notwithstanding the foregoing, in the event that a Tank is Out of
Service for a cleaning due to Product quality issues not caused by Owner's gross
negligence or willful misconduct, then the monthly Throughput Fees for such Tank
shall remain due and all costs attendant thereto will be for the account of
Customer.

        [**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

SECTION 4.    OPERATIONS, RECEIPTS AND DELIVERIES.    

        4.1   Customer's Product will be delivered to the Terminals by pipeline,
truck, railcar or Vessel, as applicable by Terminal, free of any charge to
Owner. Receipts and deliveries of Product will be handled within the operating
hours of the Terminal as set forth on Attachment "A". Owner may make temporary
changes in operating hours or temporarily close any Terminal without Customer's
approval because of an extraordinary event. Owner will notify Customer of such
temporary changes or closure in advance, or as soon after implementation as is
practicable. Any charges to Customer related to Owner's decision to change
operating hours or to close the Terminal, including but not limited to
demurrage, shall be for Owner's account, excluding such changes in operating
hours or closures which are due to an event of Force Majeure.

        4.2   Vessels will be loaded and unloaded on first come, first serve
basis as directed by the applicable port authority or Owner, as applicable, and,
other than as provided in Section 4.1 or Section 4.6, Owner will not be
responsible for the payment of any demurrage or other costs incurred by Customer
or its transportation carrier with respect thereto, or for any delay in receipt
or Throughput of Customer's Product to or from the Terminals; provided, however,
that once Customer's Vessel is all fast at the berth, any delay in the receipt
or Throughput of Customer's Product caused by the negligence or willful
misconduct of Owner (e.g. failure of equipment at the Terminal or inadequate
staffing) and costs attendant thereto, will be for the account of Owner.

6

--------------------------------------------------------------------------------




        4.3   Any delay and demurrage caused by the failure of Customer's
Product to meet required specifications hereunder, as determined pursuant to
Section 5, shall not be deemed to have been caused by Owner and any costs
attendant thereto shall be for Customer's account. For the avoidance of doubt,
any demurrage incurred by Customer during the testing of Customer's Product
shall be solely for Customer's account. In the event Customer's Vessel shall
discharge at multiple discharge ports, the foregoing shall apply to each such
discharge port.

        4.4   Customer must arrange for and pay all Third Party costs related to
the receipt or delivery of Customer's Product to and from the Terminals. Owner
is responsible only to receive or Throughput, as the case may be, the Product at
its Terminals. Unless otherwise provided by Owner in writing, Customer must
provide reasonably prompt notice to Owner and the Terminal in a form reasonably
acceptable to Owner (in accordance with Section 13) containing all necessary
shipping instructions, including without limitation, the identity, quality and
quantity of the Product and the tentative arrival date(s) (the "Arrival
Notice").

        4.5   As this Agreement involves marine receipts or Throughput of
Product, Owner will advise Customer of the limitations of the Vessel that may be
berthed, including its maximum size, draw, draft and length, the docks and
associated positions to be used for each Product movement, as well as the
minimum pumping rates or pressure, as applicable, or both. Owner and/or the
applicable port authority may change Vessel limitation, dock designation, and
pumping rates or pressure criteria from time to time upon prior reasonable
notice to Customer. If Owner determines that a Vessel is unsuitable for the
receipt or Throughput of Products, as Owner in its reasonable discretion deems
appropriate, Owner may refuse to load or unload such Vessel and will advise the
carrier and Customer of the situation promptly, and request further instructions
from the Customer. It is the responsibility of Customer to notify the
appropriate Governmental Authorities regarding Vessel arrivals.

        4.6   If any of Customer's Vessels (i) fails to vacate a berth upon
completion of loading or discharge, (ii) fails to discharge or load a barge
within twenty-four (24) hours or within thirty-six (36) hours for a Vessel, or
(iii) fails to vacate in order to conduct repairs, unless such failures are
caused by an event of Force Majeure, then, after having been notified by Owner
to vacate, Customer shall be responsible for all costs applicable to the berths,
together with any costs incurred by any Vessel which would otherwise be
occupying such berth but for the failure of Customer's Vessel to vacate, except
for such costs arising due to delay caused by Owner.

        4.7   If Customer requires any change in the shipping instructions,
including, without limitation, the identity and timing of the Product, Customer
must provide notice of any change in the Arrival Notice (in accordance with
Section 13) to the Owner and the Terminal before the arrival of the Product at
the Terminals. Upon receipt of Customer's shipping instructions, Owner will
immediately advise Customer of the Terminal's availability. If the Terminal will
not be available to receive or deliver Customer's Product on the communicated
arrival date, Owner will advise as to the earliest time when Customer's Product
may be received or delivered at the Terminal. Customer will ensure that
confirmation of the arrival date(s) and time of the Product will be communicated
to Owner and the Terminal by Customer's carrier periodically, at intervals of at
least 48, 24 and 12 hours in advance of the anticipated date and time of arrival
of the Product. Notwithstanding the notice provisions of Section 13, such
communication may be effected by telephone, facsimile or electronic mail
directed to Owner's representatives and the Terminal manager. If Customer fails
to provide Owner and the Terminal the notice containing shipping instructions in
a form mutually agreed to by the Parties and in the manner required by this
Section 4.7, Owner will not be obligated to receive or Throughput Customer's
Product and Owner will not be responsible for any Product loss directly
attributable to Owner's receipt or Throughput of Product based upon erroneous
shipping instructions.

        4.8   Owner will deliver to Customer, or to its Affiliates, or to such
Third Parties as Customer may direct, the Product held by Owner at the Terminals
for the account of Customer. Customer is

7

--------------------------------------------------------------------------------




responsible for providing to Owner documentation required to authorize
deliveries of Product for or on its behalf from the Terminals.

        4.9   The services to be provided by Owner pursuant to this Agreement
are to be provided only with respect to Customer's Product and will be provided
with respect to other products only with the prior written consent of Owner. If
a special method of storing or handling Product is required, or if Customer
requests a swing of Tank capacity, then Customer must notify Owner in sufficient
time to enable Owner to consider whether it will accept or reject the proposed
changes in the Product to be stored or the method of storing or handling the
Product and to take the necessary preparatory measures if Owner accepts such
changes; provided, however, that if Owner determines in good faith that a change
in the Tank lineup would have a negative impact upon the normal operation of the
Terminal, Owner may, as noted above, reject Customer's request. Failing such
notice, Owner will not be liable for losses or damage incurred during the
storage and handling of the Products (except to the extent attributable to
Owner's negligence or willful misconduct), including losses or damages which may
be related to Owner's inability to employ the required method of storing or
handling the Product, nor will Owner be obligated to provide such special
storage and handling service. It is understood that in the event Owner agrees to
swing Tanks (change service) at Customer's request, Customer shall reimburse
Owner for all costs associated therewith. Typical costs associated with such
changes may include, but are not limited to, those costs incurred when draining
and cleaning Tanks and associated piping, performing piping and system
modifications necessary to maintain and provide normal facility and load rack
operations as well as modifications to Terminal automation systems necessitated
by such changes. Owner will provide, if requested by Customer, a reasonable
estimate of costs prior to a requested change of service. In no case shall the
estimate be binding, and Customer will reimburse Owner for actual expenses
incurred. All fixtures, equipment and appurtenances attached to the Tanks,
pipelines and other facilities of the Terminals by either Party are and will
remain the property of Owner. No such items may be installed by Customer without
the prior written consent of Owner.

        4.10 Following cancellation or termination of this Agreement, Customer
shall reimburse Owner for all costs commercially reasonable under the
circumstances incurred by Owner in cleaning such Tanks and pipelines to a
condition suitable for the storage of the grade of Product most recently stored
in such Tanks as of such termination date.

        If Customer shall not have removed Customer's Product from the Tanks
and/or pipelines within ten (10) Business Days from the date of cancellation or
termination of this Agreement, Customer agrees to reimburse Owner for all costs
and expenses reasonably incurred by Owner in taking such action, plus a [**]
handling fee, as well as the cost of storage and handling of the Product
removed, if any, at the rate of [**] per Barrel per day in addition to any other
fees due hereunder. Nothing herein, however, shall detract from any lien that
Owner may have at any time on the Product.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.


        4.11 If any Governmental Authority requires installation of any
improvement, alteration or addition to any Tank or other equipment at the
Terminal for purposes of compliance with Applicable Law that would materially
interfere with or change the nature of the services provided under this
Agreement, Owner will notify Customer of (a) the cost of making any such
improvement, alteration or addition, after Owner's efforts to mitigate such
costs, (b) when such improvement, alteration or addition must be completed, and
(c) Customer's proportional share of such costs. Owner will not be required to
make any improvements, alterations or additions to the Terminal in such
circumstance, unless Customer agrees to pay its share of such costs in the
manner provided below, or agrees in good faith with Owner for a ratable
surcharge to be added to the Throughput Fees. All such improvements, alterations
or additions to the Terminal are and will remain the property of Owner.

8

--------------------------------------------------------------------------------



        If Customer elects to pay its share of such costs, Owner shall likewise
pay its share of such costs and proceed with the installation of the required
improvement, alteration or addition. Customer may elect either to pay its
proportionate share of such costs in one lump sum or pay its proportionate share
of the costs on a prorated monthly basis over the remaining Term of this
Agreement. In addition to installation costs, these costs will include
engineering and interest expense (at the Interest Rate on the date of completion
of such installation), and subsequent reasonable expenses, if any, of operating
or maintaining such required installation. Upon expiration or earlier
termination of this Agreement, all such improvements, alterations or additions
shall be the property of Owner.

        If Customer elects, after negotiating with Owner in good faith, not to
share in such costs and Owner chooses not to pay for such improvement,
alteration or addition in lieu thereof, and if Owner does not direct the
affected Product to mutually acceptable terminal assets owned by Owner or its
Affiliates, then either Party may terminate or release the affected facilities
or Tanks from this Agreement, with an equivalent reduction of the Throughput
Fees by giving the other Party notice of its intention no later than thirty
(30) calendar days after Owner's receipt of notice of Customer's election not to
share in such costs.

        4.12 Customer will be responsible for providing all Tank bottoms and
line fill: provided, however in the event Tanks are in commingled service with
Third Parties, Customer shall only be responsible for its proportionate share
thereof.

SECTION 5.    PRODUCT QUALITY STANDARDS AND REQUIREMENTS.    

        5.1   Customer warrants to Owner that all Product tendered by or for the
account of Customer for receipt by the Terminal will conform to the
specifications for such Product set forth in Attachment "A-3" and will comply
with Good Industry Practice and all Applicable Law. Owner will not be obligated
to receive or accept Product into the Terminal that is contaminated, or that
fails to meet the required quality specifications. Owner may rely upon the
analysis of the Independent Inspector as well as the specifications and
representations of Customer set forth in the Arrival Notice as to Product
quality. Should Owner remove and dispose of any water or other material in or
associated with Customer's Product at any time, Customer shall reimburse Owner
for Owner's actual costs and expenses incurred with respect to such removal and
disposal.

        5.2   The quality of Product tendered into the Terminal for Customer's
account must be verified either by Customer's laboratory analysis, or by an
Independent Inspector's analysis indicating that the Product so tendered meets
Owner's minimum Product specifications set forth in Section 5.1. Such analysis
may be conducted on a periodic basis in accordance with a quality compliance
program implemented by Customer, which program shall be subject to the approval
of Owner, which approval shall not be unreasonably withheld. All costs
associated with such compliance program shall be borne by Customer. Upon
reasonable notice to Customer, Owner, at its expense, may sample any Product
tendered to Owner for Customer's account for the purpose of confirming the
accuracy of the analysis.

        5.3   Customer's storage of Product hereunder is segregated (unless
noted by Tank in Attachment "B") and Owner may not commingle fungible Products
received from or on behalf of Customer with those fungible products of other
Third Parties using the Terminal without Customer's consent. Prior to the time
of each receipt from Customer, Customer shall deliver, or cause to be delivered,
to Owner a certificate setting forth the quality, grade and other specifications
of the Product; provided that Customer shall utilize its best efforts to provide
such certificate to Owner at least twenty-four (24) hours prior to such receipt.

        5.4   Each Party may at all reasonable times make appropriate tests to
determine whether Customer's Product stored or delivered meets required Product
quality specifications. Owner shall be liable to Customer for damages incurred
by reason of contamination of Product, while in Owner's custody, which causes
such Product to fail to meet the required Product quality specifications. Owner

9

--------------------------------------------------------------------------------




shall not be liable to Customer for any damages in the event Customer or
Customer's agent delivers Product into the Terminal which does not meet the
required Product quality specifications.

        5.5   In connection with the storage in any Tank of Product governed by
the ultra low sulfur diesel ("ULSD") program of the United States Environmental
Protection Agency (the "EPA"), the Parties shall submit a "Diesel Programs
Facility Registration" form to the EPA for the following "Facility Activities":
(i) with respect to Owner, "Pipeline or Pass-Through Terminal," and (ii) with
respect to Customer, "Refinery" and "Import Facility." Each Party shall maintain
such registration in full force and effect during the Term. In the event of
(i) any change to such EPA program or any guidance or Applicable Law related
thereto, or (ii) any amendment to such EPA form which affects the
above-referenced registration, each Party shall update its registrations
accordingly and the Parties will cooperate with each other in connection
therewith. As set forth in EPA's regulations and accompanying guidance, Owner
covenants and agrees to comply with the EPA ULSD program. In its role as a
"distributor" and terminal, Owner shall be responsible for: (i) reporting all
receipts and deliveries of Customer's Products, including volumes and
designations, (ii) properly administering the product transfer document
requirements, (iii) compliance with all applicable recordkeeping and reporting
requirements, (iv) the redesignation of Products as necessary, (v) compliance
with the downgrade provision for highway diesel fuel, and (vi) any and all other
"distributor" or terminal requirements set forth in Applicable Law related to
the EPA ULSD program. In the event of any uncertainty with respect to
responsibility for any duties under the EPA ULSD program, the Parties shall
mutually agree to take all necessary or appropriate steps to resolve such
uncertainty, including consultation with EPA. Each Party agrees to indemnify the
other Party for any losses or liabilities arising from its failure to comply
with its obligations under the EPA ULSD program, as set forth in this Agreement.

        5.6   Customer agrees to maintain the level of Product in each Tank at
the level that Owner reasonably deems necessary, in accordance with Good
Industry Practice, for the safe operation of the Terminals and Tanks (including
the right to lock down Tanks) in the event of weather-related emergencies such
as hurricanes. Owner, at its reasonable discretion, may add water to any Tank in
the event Customer's level of Product is insufficient to achieve the required
safety levels of Product in such Tank. If water is added due to insufficient
levels of Product, such water shall be removed by Owner at Customer's expense.

SECTION 6.    TITLE AND CUSTODY OF PRODUCT.    

        6.1   Title to Customer's Product will remain with Customer at all times
subject to any lien in favor of Owner created pursuant to the terms of this
Agreement or under Applicable Law. Owner will assume custody and risk of loss of
the Products at the time such Product passes the flange connection between the
Third Party transportation carrier and that of Owner's receiving facilities.

        6.2   For Vessel receipts at the Terminals, custody and risk of loss of
Products shall pass to Owner upon receipt at the Terminal when the Products pass
the last permanent flange connection between the Vessel's discharge manifold and
the receiving pipeline at the Terminal. If Products are delivered to Customer by
Vessel, custody and risk of loss shall pass to Customer at the point where
Products pass the last permanent flange connection between the Terminal pipeline
and the Vessel.

        6.3   For pipeline receipts at the Terminal, custody and risk of loss of
the Products shall pass to Owner at the time the Products pass the flange
connection between the connecting pipeline and that of Owner's receiving
facilities. If Products are delivered to Customer by pipeline, custody and risk
of loss of the Products shall pass to Customer when the Products pass the flange
connection between Owner's delivery facilities and that of the connecting
pipeline.

        6.4   If Products are delivered to or received from Customer by truck or
rail, custody of the Products shall pass to Customer when the Products pass the
last permanent flange connection between the truck or rail car of Customer's
transportation carrier and Owner's loading assembly.

10

--------------------------------------------------------------------------------



SECTION 7.    LIMITATION OF LIABILITY AND DAMAGES.    

        7.1   Upon transfer of custody and risk of loss to Customer as provided
in Section 6, Owner shall have no further responsibility for any loss, damage or
injury to persons or property (including the Product) arising out of possession
or use of the Product, except to the extent that such loss, damage or injury is
caused by Product loss attributable to Owner or Owner's gross negligence or
willful misconduct.

        7.2   The maximum liability of Owner for Product loss will not exceed,
and is strictly limited to, the market value of the Product at the time of the
Product loss or immediately prior to its contamination, plus the costs and
expenses actually, reasonably and necessarily incurred by Customer, plus any
fines and penalties actually levied against and paid by Customer by reason of
such fault on Owner's part. Owner shall utilize commercially reasonable efforts,
in lieu of payment for any Product loss, to replace such Product with Product of
like grade and quality.

        7.3   EXCEPT FOR THE PARTIES' INDEMNIFICATION OBLIGATIONS WITH RESPECT
TO CLAIMS OF THIRD PARTIES, THE PARTIES' LIABILITY FOR DAMAGES HEREUNDER IS
LIMITED TO DIRECT, ACTUAL DAMAGES ONLY AND NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR SPECIFIC PERFORMANCE, LOST PROFITS OR OTHER BUSINESS
INTERRUPTION DAMAGES, OR SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE
TO PERFORM, OR THE TERMINATION OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES ITS
DUTY TO MITIGATE DAMAGES HEREUNDER.

SECTION 8.    PRODUCT MEASUREMENT.    

        8.1   Quantities of Product received into and delivered from the
Terminals shall be determined as follows:

        (a)   for pipeline deliveries and receipts, volumes shall be determined
by pipeline meters or, if pipeline meters are not available, Owner's tank gauges
(as verified by an Independent Inspector at Customer's expense);

        (b)   for Vessel deliveries and receipts, volumes shall be based on
shore tank gauges at discharge (net barrels at 60°F in accordance with the table
6-B of ASTM designation D-1250) as certified by the Independent Inspector.
Subject to the mutual agreement of the Parties, a full line displacement shall
be made under the Independent Inspector's supervision, and displacement volumes
shall be incorporated into the discharged volumes. During such measurement,
shore tanks shall be static where possible, and, if active, truck loading rack
Barrels shall be corrected to 60°F and added back into the receipt volumes;

        (c)   for any transfer or shipment of Product between Terminals and a
Third Party terminal or pipeline, which is made at Customer's request, the
measurement of Owner's tank gauges (as verified by an Independent Inspector, at
Customer's expense) shall control and any measurement discrepancy between the
receiving or shipping Third Party and Owner shall be for Customer's account;

        (d)   If tankage has movements in or out except for truck loading rack
liftings (active Tanks) during the pipeline measurement process, the applicable
gauges and meters will be observed and recorded by an Independent Inspector,
unless otherwise agreed to between the Parties in advance, to reflect actual
quantities received into and delivered from such active Tanks. If shore tanks
are active, except for truck loading rack liftings, or the Independent Inspector
cannot verify shore tank measurements during inbound marine movements, then the
Vessel's discharge figures with valid

11

--------------------------------------------------------------------------------






Vessel experience factor (VEF) shall be applied as certified by the Independent
Inspector. If Vessel VEF is not available, Vessel figures without VEF will
apply; and

        (e)   Absent fraud or manifest error, the quantities of Products in
storage at any time will be determined from Terminal inventory records of
receipts and Throughput. Unless indicated otherwise, quantity determinations
will be based on a Barrel of Product and shall be determined in accordance with
the latest established API/ASTM standards for the method of delivery. All
volumes shall be temperature corrected to 60°F in accordance with the latest
supplement or amendment to ASTM-IP petroleum measurement tables (ASTM designated
D#1250, table 6(B)). Gauging of Product received, Throughput and in storage will
be taken jointly by representatives of the Parties; provided, however, that if
Customer does not have representatives present for gauging, then pipeline meter
tickets, or, where pipeline meter tickets are not available, Owner's gauging,
will be conclusive, absent fraud or manifest error. Customer may use an
Independent Inspector at its own expense at any time.

        8.2   Terminal meters will be calibrated periodically and upon each
completion of repair or replacement of a meter, at the meter owner's expense.
Such calibration shall be in accordance with the latest applicable state and
county standards including applicable API/ASTM standards to the extent adopted
by and incorporated in the applicable state and county standards. If a meter is
determined by either Party to be defective or inoperative, such Party shall
immediately notify the other Party, and it will be the responsibility of the
Owner to promptly make repairs or replacements. Product received or delivered
through a facility having an inoperative or defective meter will be measured
based upon before and after static Tank gauges and any active Tanks measured in
accordance with Section 8.1. In such event, the Parties shall appoint a mutually
acceptable Independent Inspector to gauge the applicable Tanks and the findings
of the Independent Inspector shall be final and binding on the Parties, except
for fraud or manifest error. The Parties shall share equally the cost of the
Independent Inspector under this Section 8.2.

SECTION 9.    PRODUCT LOSS/GAIN.    

        9.1   During such time as Owner is the custodian of Customer's Product
and Product Tank roofs are floating, Owner will indemnify Customer against and
is responsible for any Product loss (excluding any Product loss attributable to
items referenced in Section 2.3(c) and Section 4.7 above) that occurs while the
Product remains in storage based upon measurements of each Product grade. If
Customer lands the Tank roofs at any time during a Month, Customer shall be
solely responsible for any and all Product losses for the Month relating to
Customer's Product.

        9.2   Each Month, Owner will balance the Terminals in accordance with
Section 2.3 and Section 8 to determine the net gain or loss of each Product.
Such monthly Product gains or losses shall be for the account of Owner. Owner
shall sell or buy such net gains or losses to or from Customer on the last day
of each calendar Month pursuant to the pricing set forth in Attachment "A-2".

SECTION 10.    FORCE MAJEURE.    

        10.1 If either Party is unable to perform or is delayed in performing,
wholly or in part, its obligations under this Agreement, other than the
obligation to pay funds when due, as a result of an event of Force Majeure, that
Party may seek to be excused from such performance by informing the other Party
by oral notification promptly (in no event more than one Business Day after
learning of the occurrence of an event of Force Majeure) of the event of Force
Majeure with reasonably full particulars and timing of such Force Majeure event.
Promptly thereafter, the Party rendered unable to perform or delayed in
performing by the event of Force Majeure shall confirm such information in
writing. Such Party also promptly shall notify the other Party when the event of
Force Majeure terminates. The obligations of the Party giving notice, so far as
they are affected by the event of Force Majeure, will be suspended during, but
not longer than, the continuance of the event of Force Majeure.

12

--------------------------------------------------------------------------------




The affected Party must act with commercially reasonable diligence to resume
performance and notify the other Party that the event of Force Majeure no longer
affects its ability to perform under the Agreement. If Owner is excused from
providing service pursuant to this Agreement due to an event of Force Majeure,
the fees hereunder not already due and payable will be excused or
proportionately reduced, as appropriate, for so long as the Owner's performance
is excused due to the event of Force Majeure.

        10.2 The requirement that any Force Majeure event be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the Party claiming excuse due to an event of Force
Majeure contrary to its wishes.

        10.3 If either Party is rendered unable to perform by reason of an event
of Force Majeure for a period in excess of [**] consecutive calendar days, then
the other Party may terminate this Agreement with respect to the Tanks and
related facilities affected by such event of Force Majeure upon written notice
to the Party claiming excuse due to the event of Force Majeure, in which event,
the Throughput Fees shall be reduced on a pro-rata basis or waived, as
appropriate, for each Month or portion of a Month that the Tank or Tanks are
unavailable due to the Force Majeure event.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

SECTION 11.    INSPECTION OF AND ACCESS TO TERMINAL.    

        11.1 Customer shall have the right during Owner's normal working hours
and after reasonable written notice to Owner and the Terminal so as not to
disrupt the Terminal's or Owner's operation to:

          (i)  make periodic operational inspections of the Terminal;

         (ii)  conduct audits of any pertinent books and records, including
those related to receipts, Throughput, regrades and inventories of Product; and

        (iii)  conduct physical verifications of the amount of Product stored in
the Terminal.

        Customer's right and that of its authorized representatives to enter the
Terminal will be exercised by Customer in a way that will not interfere with or
diminish Owner's control over or its operation of the Terminal and will be
subject to reasonable rules and regulations promulgated by Owner. Customer
acknowledges that under this Agreement none of Customer's vehicles or vehicles
acting on behalf of Customer will be granted access to the Terminal until the
owner of such vehicles and its employees or agents have been properly qualified
and such owner has executed a "Terminal Access Agreement" substantially in the
form of Attachment "D". Customer acknowledges its awareness of the terms of the
Terminal Access Agreement. If there is any conflict between the terms of this
Agreement and those contained in the Terminal Access Agreement, the terms and
provisions of this Agreement shall take precedence.

        11.2 Customer acknowledges that any grant by Owner of the right of
access to the Terminal to Customer or any of Customer's agents under this
Agreement or under any document related to this Agreement is a grant of a
license only and shall convey no interest in or to the Terminals or any part
thereof to Customer or any of Customer's agents, and may be withdrawn by Owner
at its discretion at any time.

SECTION 12.    ASSIGNMENT.    

        12.1 This Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of each Party. Neither Party shall transfer or
assign, hypothecate, pledge, encumber or mortgage this Agreement or its rights
or interests hereunder, in whole or in part, or delegate its obligations
hereunder, in whole or in part, or permit the Tanks to be used by others,
without the prior written consent of the other Party, unless such transfer or
assignment is to an Affiliate, in which case no

13

--------------------------------------------------------------------------------




consent shall be required (but in which case the Party assigning to its
Affiliate shall give notice to the other Party).

        For purposes of this Section 12, "assign" will be considered to include:

          (i)  any change in the majority ownership or control of Customer or
Owner;

         (ii)  any change in the majority ownership of the Terminal, or any
disposition of the Terminal that would materially impair the services to be
provided under this Agreement; and

        (iii)  any event that would result in the day-to-day operation of any
Terminal not being handled by an Affiliate of TransMontaigne Inc. or by
TransMontaigne Partners L.P., unless such replacement operator's
creditworthiness is equal to or greater than that of Owner and such replacement
operator is, in Customer's reasonable opinion, capable of providing terminaling
service at a level equivalent to that provided by Owner;

provided that, in connection with any of the foregoing clauses (i) through
(iii), the Parties agree that

        (a)   Customer's prior consent thereto is not required,

        (b)   Owner shall provide Customer with reasonable advance notice of any
such change or event, and

        (c)   Customer shall have the option to terminate this Agreement
effective at any time prior to any such change or event, which option shall be
exercisable by Customer delivering written notice thereof to Owner within ninety
(90) calendar days of receipt of notice from Owner pursuant to the preceding
clause (b) above, which notice shall designate the termination date.

        12.2 If Customer desires to assign all or a portion of its rights under
this Agreement to a Third Party, Owner agrees to consider such request in good
faith and to make reasonable commercial efforts to accommodate such request and
consent to such assignment for the remainder of the Term hereof, or such lesser
time period as the Parties may mutually agree.

        12.3 Any attempt to assign, hypothecate, pledge, encumber or mortgage
this Agreement by either Party in violation of Section 12.1 or Section 12.2
shall be null and void. The consent by Owner to any assignment, hypothecation,
pledge, encumbrance, or mortgage of this Agreement at the request of Customer
shall not constitute a waiver of Owner's right to withhold its consent to any
other or further assignment, hypothecation, pledge, encumbrance or mortgage of
this Agreement. The absolute and unconditional prohibitions contained in this
Section 12 and Customer's agreement to them are material inducements to Owner to
enter into this Agreement and any breach thereof will constitute an event of
default hereunder permitting Owner to exercise all remedies provided for in this
Agreement or by Applicable Law.

SECTION 13.    NOTICE.    

        Any notice required under this Agreement must be sent or transmitted by
(a) United States mail, certified or registered, return receipt requested
(b) confirmed overnight courier service, or (c) confirmed facsimile transmission
properly addressed or transmitted to the address of the Party indicated in
Attachment "A" or to such other mailing address or facsimile number as one Party
shall provide to the other Party in accordance with this provision. All notices,
consents, demands and other communications hereunder are to be in writing and
are deemed to have been duly given or made on the delivery date if delivery is
made during applicable normal working hours, or on the next Business Day if
delivered after applicable normal working hours. In the event a delivery or
notice deadline falls on a weekend or holiday, then the applicable deadline will
be extended to include the first Business Day following such weekend or holiday.

14

--------------------------------------------------------------------------------




SECTION 14.    COMPLIANCE WITH LAW AND SAFETY.    

        14.1. Customer warrants that the Products tendered by it have been
produced, transported, and handled, and Owner warrants that the services
provided by it under this Agreement, are in full compliance with all Applicable
Law. Each Party also warrants that it may lawfully receive and handle such
Products, and it will furnish to the other Party any evidence required to
provide compliance with Applicable Law and to file with applicable Governmental
Authorities reports evidencing such compliance.

        14.2. Customer agrees that in order to have access to the Terminals, all
Vessels used in connection with this Agreement, will comply with Applicable Law,
as well as Owner's safety rules and operating practices. Customer will furnish
Owner with information (including Material Safety Data Sheets) concerning the
safety and health aspects of Products stored or delivered to the Terminals under
this Agreement. Owner will communicate such information to all persons who may
be exposed to or may handle such Products, including without limitation, Owner's
employees, agents and contractors.

        14.3 Upon Owner's receipt of notice from any Governmental Authority of
any material violation of any Applicable Law or the commencement of any
Proceeding against Owner for any material violation of any Applicable Law, which
would materially interfere with Owner's ability to perform its obligations
hereunder, Owner shall promptly provide written notice to Customer setting forth
the details thereof.

SECTION 15.    DEFAULT, WAIVER AND REMEDIES.    

        15.1    Default or Event of Default.    Notwithstanding any other
provision of this Agreement, the occurrence of any of the following events shall
constitute a "Default" or "Event of Default" hereunder:

        (a)    Failure to Pay.    Either Party fails to make payment when due
hereunder within two (2) Business Days of a written demand therefor, subject to
Section 3.2;

        (b)    Misrepresentation.    Any representation or warranty, contained
herein shall prove untrue in any material respect on or as of the date it was
made or was deemed to have been made;

        (c)    Failure to Perform.    Either Party fails to perform any material
obligation or breaches any covenant made to the other Party hereunder (other
than the Defaults enumerated in Section 15.1(a) or Section 15.1(d)), which, if
capable of being cured, is not cured to the satisfaction of the other Party (in
its sole discretion) within five (5) Business Days from the date that such Party
receives notice that corrective action is needed;

        (d)    Bankruptcy.    Either Party becomes Bankrupt;

        (e)    Repudiation.    Either Party shall repudiate, deny or disaffirm
its obligations hereunder or shall cancel, terminate, revoke or rescind this
Agreement without the express prior consent of the other Party; or

        (f)    Challenge to Enforceability.    

          (i)  Any Proceeding shall have been commenced by any Person (other
than by either Party) seeking to cancel, revoke, rescind or disaffirm the
obligations of any Party to this Agreement (unless such Party is contesting the
Proceeding in good faith and such Proceeding is withdrawn or dismissed with
prejudice within fifteen (15) calendar days);

         (ii)  Any court or other Governmental Authority shall issue a judgment,
order, decree or ruling to the effect that any of the material obligations of
any Party to this Agreement is illegal, invalid or unenforceable in accordance
with its terms; or

        (iii)  Any claim or lien (other than Owner's statutory landlord/bailee
lien, or any statutory liens for taxes not yet due) is asserted or placed on any
portion of Customer's Product while stored at the Terminals.

15

--------------------------------------------------------------------------------






        15.2    Remedies Upon a Default or Event of Default.    Notwithstanding
any other provision of this Agreement, upon the occurrence and during the
continuance of a Default or Event of Default with respect to a Party (the
"Defaulting Party"), the other Party (the "Performing Party") may, in its sole
discretion, in addition to all other remedies available to it and without
incurring any Liabilities to the Defaulting Party or to Third Parties (for
demurrage or any other costs arising from delay or otherwise), may do any one or
more of the following:

        (a)   withhold or suspend its performance and obligations hereunder
without prior notice to the Defaulting Party;

        (b)   proceed against the Defaulting Party for damages occasioned by the
Defaulting Party's failure to perform; and

        (c)   upon one (1) Business Day's prior notice to the Defaulting Party,
immediately terminate this Agreement and settle all amounts due between the
Parties in accordance with Section 15.3.

Notwithstanding the foregoing, in the case of a Default or Event of Default
described in Section 15.1(d), no prior notice shall be required.

        15.3    Early Termination of Transactions under this Agreement.    

        (a)   When a Default or Event of Default has occurred and is continuing,
the Performing Party may, by notice given to the Defaulting Party, designate a
date not earlier than the date of such notice (the "Default Termination Date")
on which all transactions shall terminate and the Performing Party shall then
determine the "Termination Payment" by:

          (i)  determining the amount of the Throughput Fees due Owner hereunder
for the remaining Term of this Agreement;

         (ii)  determining any other fees and charges due Owner or Customer
hereunder, including without limitation, fees due pursuant to Section 4.10; and

        (iii)  netting or aggregating all of the foregoing amounts to a single
liquidated amount, taking into account any sums received by Owner with respect
to the enforcement of Owner's lien provided herein and proceeds received, if
any, with respect to the sale of Customer's Product.

        (b)   For purposes of calculating the Termination Payment, interest
shall accrue in respect of any unpaid amounts, from and including the date on
which such amounts were originally due and payable to the date of the
Termination Payment. Interest shall accrue at the Default Interest Rate in the
case of any Termination Payment owing to the Performing Party.

        (c)   As soon as reasonably practicable after the Default Termination
Date, the Performing Party shall provide the Defaulting Party with a statement
showing, in reasonable detail, the calculation of the Termination Payment and an
invoice therefor. The Performing Party shall act reasonably in good faith, and
its determinations and calculations shall be binding in the absence of manifest
error. If the Defaulting Party owes the Termination Payment to the Performing
Party, the Defaulting Party shall pay the Termination Payment on the payment
date designated in the statement, which shall not be earlier than the second
(2nd) Business Day after the Defaulting Party receives the statement. If the
Performing Party owes the Termination Payment to the Defaulting Party, the
Performing Party shall pay the Termination Payment within two (2) Business Days
after the date of delivery of the statement.

        15.4    Non-Exclusive Remedy.    The Performing Party may enforce any of
its remedies hereunder. The Performing Party's rights under this Section 15
shall be in addition to, and not in limitation or exclusion of, any other rights
of setoff, recoupment, combination of accounts, lien or other right which it may
have, whether by agreement, operation of law or otherwise. No delay or failure
on the part of a

16

--------------------------------------------------------------------------------



Performing Party to exercise any right or remedy shall constitute an abandonment
of such right or remedy and the Performing Party shall be entitled to exercise
such right or remedy at any time after a Default or Event of Default has
occurred.

        15.5    Indemnification.    The Defaulting Party shall indemnify and
hold harmless the Performing Party for all Liabilities incurred as a result of
the Default or Event of Default or in the exercise of any remedies under this
Section 15. A Party shall reimburse the other Party for its costs and expenses,
including reasonable attorneys' fees, incurred in connection with the other
Party's enforcement of, suing for or collecting any amounts payable by it
hereunder after entry of a final, non-appealable order. To the extent
practicable, the Performing Party shall notify the Defaulting Party of all
amounts owed under this Section 15 within 120 days of the Default Termination
Date.

SECTION 16.    INSURANCE.    

        16.1    Insurance Required by Both Parties.    Throughout the Term of
this Agreement, each Party and its agents shall, at such Party's sole expense,
carry and maintain in full force and effect insurance coverages, with insurance
companies rated not less than [**] by A.M. Best or otherwise reasonably
satisfactory to the other Party, of the following types and amounts:

        (a)   Workers Compensation coverage in compliance with the Applicable
Law of the states having jurisdiction over each employee and employer's
liability coverage, and coverage under the Federal Longshoremen and Harbor
Workers' Act and the Jones Act for all marine and Vessel matters, in a minimum
amount of [**] per accident, [**] disease per employee and [**] disease policy
limit.

        (b)   Automobile liability coverage in a minimum amount of [**].

        (c)   Comprehensive or commercial general liability coverage and
umbrella excess liability coverage, which includes bodily injury, broad form
property damage and contractual liability coverages.

        (d)   If Customer's employees enter the Terminal or perform any activity
near the Terminal for any reason under this Agreement, employer's liability
coverage in a minimum amount of [**] (combined single limit) for each accident,
including occupational disease coverage with a limit of [**] for each employee
and a [**] policy limit.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

        16.2    Insurance Required by Owner.    In addition to the insurance
required pursuant to Section 16.1, Owner shall provide comprehensive or
commercial general liability coverage and umbrella excess liability coverage in
a minimum amount of [**], which includes Product loss for Product in Owner's
care, custody and control, and "sudden and accidental pollution" liability
coverages (excluding events that result in acidic deposition).

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

        16.3    Marine Insurance Required By Customer.    To the extent Customer
utilizes its own or contracted Vessels to deliver or receive Product, Customer
shall ensure that (a) the owner of each Vessel is properly entered in a P&I Club
that is a member of the International Group of P&I Clubs, and (b) the owner of
each Vessel maintains the following insurance on the Vessel:

          (i)  Hull and Machinery insurance, to the market value of the Vessels;

         (ii)  P&I insurance (including pollution liability but not tower's
liability covering cargo) including full mutual entry in an international or
American Group P&I Club with IGA pooling, or alternatively maritime liability
coverage evidenced on the SP-23 form or its equivalent, including

17

--------------------------------------------------------------------------------






collision liability, tower's liability except cargo, and liability for seepage,
pollution, containment and cleanup, with extensions for marine contractual
liability with a minimum liability limit of [**]; and

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

        (iii)  coverage under the Federal Longshoremen and Harbor Workers' Act,
the Jones Act, the Federal Death on the High Seas Act and general maritime
remedies of seamen including transportation, wages, maintenance and cure whether
the action is in rem or in personam.

        Pollution liability coverage should cover, if outside of a P&I Club
entry, bodily injury, property damage, including cleanup costs and defense costs
resulting from sudden and gradual pollution conditions of contaminates or
pollutants into or upon the land, atmosphere, or any water course or body of
water. WQ15 should be utilized as necessary to comply with U.S. regulations,
with limits of at least [**].

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

        16.4    Additional Insurance Requirements.    

        (a)   Each Party shall cause its insurance carriers to furnish, or shall
use commercially reasonable effort to cause its contracted Vessels to furnish,
insurance certificates to the other Party, in a form reasonably satisfactory to
the other Party, evidencing the existence of the coverages required pursuant to
Sections 16.1, 16.2 and 16.3. Each Party shall provide, or shall use
commercially reasonable effort to cause its contracted Vessels to provide,
renewal certificates within thirty (30) days of expiration of the previous
policy under which coverage is maintained.

        (b)   Each Party shall include, or shall use commercially reasonable
efforts to cause its contracted Vessels to include, an endorsement in the
foregoing policies indicating that the underwriters agree to waive all rights of
subrogation to the extent of each Party's obligations. Further, each Party shall
name, or shall use commercially reasonable effort to cause its contracted
Vessels to name, the other Party as an additional insured under the foregoing
policies to the extent of the indemnities required under this Agreement.

        (c)   The mere purchase and existence of insurance coverage shall not
reduce or release either Party from any Liabilities incurred or assumed under
this Agreement.

        (d)   In the event of a Product loss for which Owner must indemnify
Customer under this Agreement, Owner's insurance shall be the primary and
exclusive coverage for such loss, notwithstanding the existence of other valid
and collectible insurance.

SECTION 17.    LIEN AND SECURITY INTEREST.    

        To secure any charges or fees due Owner under this Agreement in relation
to the Product, and in addition to any lien that Owner may claim under
Applicable Law, Customer hereby grants to Owner an irrevocable first and
preferred lien on and security interest in all of Customer's Product in the
custody of Owner located at the Terminal. If Customer should fail to pay such
sums owed by it to Owner, Owner shall provide Customer with notice of default as
provided in this Agreement and an opportunity to cure such default within a
period of fifteen (15) calendar days. If Customer has not cured such default
within such fifteen (15) day cure period, Owner may proceed in accordance with
Applicable Law to enforce its lien, including, without limitation, the sale of
the Products in any commercially reasonable manner, to satisfy all contractual
and statutory obligations of Customer under this Agreement, including, without
limitation, all costs, reasonable attorney fees, and expenses incurred by Owner
in the enforcement of its lien and the recovery of fees owed to Owner by
Customer.

18

--------------------------------------------------------------------------------




SECTION 18.    INDEMNIFICATION.    

        18.1    Duty to Indemnify.    Each Party (the "Indemnifying Party")
shall indemnify and hold the other Party, its Affiliates, and their employees,
directors, officers, representatives, agents and contractors (collectively, the
"Indemnified Party") harmless from and against any and all Liabilities arising
from the Indemnifying Party's (a) breach of this Agreement, (b) gross negligence
or willful misconduct, (c) failure to comply with Applicable Law with respect to
the sale, transportation, storage, handling or disposal of the Product, unless
and to such extent that such liability results from the Indemnified Party's
gross negligence or willful misconduct, or (d) representations, covenants or
warranties made hereunder which prove to be materially incorrect or misleading
when made.

        18.2    No Third Party Rights.    The Parties' obligations to defend,
indemnify and hold each other harmless under the terms of this Agreement shall
not vest any rights in any Third Party, whether a Governmental Authority or
private entity, nor shall they be considered an admission of liability or
responsibility for any purposes other than those enumerated in this Agreement.
The terms of this Agreement are enforceable only by the Parties, and no limited
partner of Owner shall have a separate right to enforce any provision of this
Agreement, or to compel any Party to comply with the terms of this Agreement.

        18.3    Third Party Claims.    The Indemnified Party shall notify the
Indemnifying Party as soon as practicable after receiving notice of any Claim or
Proceeding brought against it that might give rise to an indemnity claim under
this Agreement (a "Third Party Claim") and shall furnish to the Indemnifying
Party the complete details within its knowledge. Any delay or failure by the
Indemnified Party to give notice to the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations except to the extent, if any, that the
Indemnifying Party shall have been materially prejudiced by reason of such delay
or failure.

        18.4    Claim Procedure.    The Indemnifying Party shall have the right
to assume the defense, at its own expense and by its own counsel, of any Third
Party Claim; provided, however, that such counsel is reasonably acceptable to
the Indemnified Party. Notwithstanding the Indemnifying Party's appointment of
counsel to represent an Indemnified Party, the Indemnified Party shall have the
right to employ separate counsel reasonably acceptable to the Indemnifying
Party, and the Indemnifying Party shall bear the reasonable fees, costs and
expenses of such separate counsel if in such Party's reasonable judgment (a) the
use of counsel chosen by the Indemnifying Party to represent the Indemnified
Party would present such counsel with a conflict of interest or (b) the
Indemnifying Party shall not have employed counsel to represent the Indemnified
Party within a reasonable time after notice of the institution of such Third
Party Claim.

        If requested by the Indemnifying Party, the Indemnified Party agrees to
reasonably cooperate with the Indemnifying Party and its counsel in contesting
any Claim or Proceeding that the Indemnifying Party defends, including, if
appropriate, making any counterclaim or cross-complaint. All reasonably incurred
costs and expenses incurred in connection with the Indemnified Party's
cooperation shall be borne by the Indemnifying Party.

        18.5    Settlement.    No Third Party Claim may be settled or
compromised by the Indemnified Party without the consent of the Indemnifying
Party, or by the Indemnifying Party without the consent of the Indemnified
Party. Notwithstanding the foregoing, an Indemnifying Party shall not be
entitled to assume responsibility for and control of any Proceeding if such
Proceeding involves a Default or Event of Default by the Indemnifying Party
hereunder which shall have occurred and be continuing.

SECTION 19.    CONSTRUCTION OF AGREEMENT.    

        19.1    Headings.    The headings of the sections and subsections of
this Agreement are for convenience only and shall not be used in the
interpretation of this Agreement.

19

--------------------------------------------------------------------------------




        19.2    Amendment or Waiver.    This Agreement may not be amended,
modified or waived except by written instrument executed by officers or duly
authorized representatives of the respective Parties.

        19.3    Severability.    Any provision of this Agreement that is
prohibited or not enforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective only to the extent of the prohibition or lack of
enforceability without invalidating the remaining provisions of this Agreement,
or affect the validity or enforceability of those provisions in another
jurisdiction or the validity or enforceability of this Agreement as a whole.

        19.4    Successors and Assigns and No Third-Party Beneficiaries.    This
Agreement is for the exclusive benefit of the Parties and no other Person will
have any right or Claim against any Party under any of the terms of it or be
entitled to enforce any of the terms and provisions of it against any Party.
This Agreement shall be binding on the Parties and their respective successors
and permitted assigns.

        19.5    Entire Agreement and Conflict with Attachments.    This
Agreement (including Attachments) contains the entire and exclusive agreement
between the Parties with respect to the subject matter hereof, and there are no
other promises, representations, or warranties affecting it. The terms of this
Agreement may not be contradicted, explained or supplanted by any usage of
trade, course of dealing or course of performance and any other representation,
promise, statement or warranty made by either Party or their agents that differs
in any way from the terms contained herein will be given no force or effect. In
the case of any conflict between the body of this Agreement and any of its
Attachments, those contained in the Attachments will govern.

SECTION 20.    REPRESENTATIONS AND WARRANTIES.    

        Owner, to the best of its knowledge, after due inquiry, represents and
warrants as of the Effective Date as follows:

        (a)   The Terminals are in good serviceable condition; the Terminals are
structurally sound; and the Terminals have been and are being operated and
maintained in accordance with Good Industry Practice and Applicable Law. Owner
is not aware of any discharge or release at the Terminals that could materially
interfere with the operation of the Terminals, or upon Owner's ability to
perform its obligations under this Agreement.

        (b)   There are no liens on any portion of the Terminals that would
adversely affect Owner's ability to perform its obligations under this
Agreement.

        (c)   There are no existing or threatened labor disputes at the
Terminals that could interfere with Owner's performance under this Agreement,
and there is no litigation pending or threatened that could have a material
adverse effect upon Owner's ability to perform its obligations under this
Agreement.

        (d)   Owner owns and controls the Terminals hereunder, and can provide
the services to Customer in accordance with the terms and provisions of this
Agreement.

SECTION 21.    LAW.    

        21.1    CHOICE OF LAW.    THIS AGREEMENT AND THE RIGHTS AND DUTIES OF
THE PARTIES SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH AND ENFORCED
UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAWS AND PROVISIONS.

        21.2    JURISDICTION.    EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE COURT OF DELAWARE LOCATED IN WILMINGTON,
DELAWARE (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE IN WRITING),
AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY AT THE MOST
RECENT DESIGNATED ADDRESS. EACH

20

--------------------------------------------------------------------------------




PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF VENUE,
RESIDENCE OR DOMICILE.

        21.3    WAIVER OF JURY TRIAL.    EACH PARTY FURTHER WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT.

        21.4    TIME PERIOD FOR MAKING CLAIMS.    EXCEPT WHEN A SHORTER PERIOD
IS EXPRESSLY PROVIDED HEREUNDER, ANY CLAIM, OTHER THAN THIRD PARTY CLAIMS,
ARISING HEREUNDER SHALL BE DEEMED WAIVED AND BARRED WITHOUT RECOURSE TO
LITIGATION UNLESS SUCH CLAIM IS MADE PRIOR TO THE LATER TO OCCUR OF (i) TWO
(2) YEARS FROM THE DATE OF THE EVENTS GIVING RISE TO THE CLAIM AND
(ii) DISCOVERY OF THE CLAIM.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

21

--------------------------------------------------------------------------------



This Agreement has been executed as of the Effective Date by the authorized
representatives of each Party as indicated below.

TRANSMONTAIGNE PARTNERS L.P.   MORGAN STANLEY CAPITAL GROUP INC.
By:
 
TransMontaigne G.P. L.L.C.
Its General Partner
 
 
 
 
By:
 
/s/  WILLIAM S. DICKEY      

--------------------------------------------------------------------------------


 
By:
 
/s/  ROBERT P. KINNEY      

--------------------------------------------------------------------------------

Name:   William S. Dickey   Name:   Robert P. Kinney Title:   Executive Vice
President & Chief Operating Officer   Title:   Vice President
Date:
 
 
 
Date:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------






ATTACHMENT "A"


1.   CUSTOMER ADDRESSES:    
 
 
Customer Notice Address
Morgan Stanley Capital Group Inc.
2000 Westchester Avenue, Floor 01
Purchase, NY 10577-2530
Attention: Randy O'Connor
Fax No. 914-225-9298
Email: randall.o'connor@morganstanley.com
 
 
 
 
Customer Billing Address
Morgan Stanley Capital Group Inc.
2000 Westchester Avenue, Floor 01
Purchase, NY 10577-2530
Attention: Ken Carlino
Fax No. 914-225-9298
Email: kenneth.carlino@morganstanley.com
 
 
2.
 
TERMINAL AND OWNER ADDRESSES:
 
 
 
 
Terminal Notice Address
 
Terminal Notice Address
 
 
Florida Terminals
 
Midwest Terminals
 
 
Cape Canaveral Terminal
8952 North Atlantic Avenue
Cape Canaveral, FL 32920
Attention: Terminal Manager
Telephone: 321-783-3393
Fax No.: 321-783-3496
 
Rogers Terminal
2801 W Hudson
Rogers, AR 72756
Attention: Terminal Manager
Telephone: 479-631-8098
Fax No.: 479-631-0266
 
 
Fisher Island Terminal
One B Street
Fisher Island
Miami Beach, FL 33109
Attention: Terminal Manager
Telephone: 305-672-1065
Fax No.: 305-672-0323
 
Mt. Vernon Terminal
15376 Highway 96
Mt. Vernon, MO 65712
Attention: Terminal Manager
Telephone: 417-452-3238
Fax No.: 417-452-2372
 
 
Port Everglades Terminal (North)
2401 Eisenhower Boulevard
Ft. Lauderdale, FL 33316
Attention: Terminal Manager
Telephone: 954-525-4261
Fax No.: 954-355-4244
 
 
 
 
Port Everglades Terminal (South)
2701 S.E. 14th Avenue
Ft. Lauderdale, FL 33316
Attention: Terminal Manager
Telephone: 954-523-8828
Fax No.: 954-462-5921
 
           


1

--------------------------------------------------------------------------------




 
 
Port Manatee Terminal
804 North Dock Street
Port Manatee
Palmetto, FL 34221
Attention: Terminal Manager
Telephone: 941-722-7727
Fax No.: 941-723-6610
 
 
 
 
Tampa Terminal
1523 Port Avenue
Tampa, FL 33605-6745
Attention: Terminal Manager
Telephone: 813-248-5041
Fax No.: 813-248-1961
 
 
 
 
Midwest Pipeline
 
 
 
 
Razorback Pipeline
2801 West Hudson
Rogers, AR 72756
Attention: Kevin Sears
Telephone: 479-631-8098
Fax No.: 479-631-0266
 
 
 
 
Owner Notice Address
 
 
 
 
TransMontaigne Partners L.P.
TransMontaigne GP L.L.C.
1670 Broadway, Suite 3100
Denver, CO 80202
Attention: President
Fax No. 303-626-8228
 
 
3.
 
THROUGHPUT FEES:
 
 
 
 
As set out on Attachment "A-1".
 
 
4.
 
OTHER FEES AND CHARGES:
 
 
 
 
As set out on Attachment "A-2".
 
 
5.
 
TANK DATA/UTILIZATION:
 
 
 
 
As set out on Attachment "B".
 
 
6.
 
OPERATING HOURS: 24 hours/day; 7 days/week
 
 
Normal Working Hours: 6:00 a.m. to 6:00 p.m.; Monday through Friday.          

2

--------------------------------------------------------------------------------




 
 
The following holidays are currently recognized by Owner:
 
 
New Years Day
Presidents Day
Good Friday
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Day after Thanksgiving Day
Christmas Day
 
 
7.
 
TERM:
 
 
 
 
This Agreement shall commence on the Effective Date and shall continue in effect
through May 31, 2014 (the "Initial Term"), after which the term of this
Agreement shall be automatically extended for successive periods of one
(1) Contract Year (each such period a "Renewal Term") unless terminated earlier
by either Party upon at least one hundred eighty (180) days' written notice to
the other Party prior to the end of the Initial Term or the then-current Renewal
Term. The Initial Term and any Renewal Term(s) shall be deemed, collectively,
the "Term" of this Agreement.
8.
 
CUSTOMER RIGHT TO MATCH THIRD PARTY OFFER:
 
 
Upon termination of this Agreement, Customer shall have the right to match any
bona fide Third Party offer made to Owner for similar services at no less than
105% of the equivalent value or proposed fees and related revenues to be due
Owner pursuant to such offer. Owner shall provide Customer the terms of any such
Third Party offer and Customer shall have five (5) calendar days within which to
notify Owner in writing of Customer's election. Failing such notice within the
prescribed period, Customer will be deemed to have elected not to match the
Third Party offer and Owner may contract with the Third Party upon the terms set
forth in Owner's notice to Customer.
9.
 
ADDITIONAL PROJECTS:
 
 
 
 
Owner agrees that the capital projects set forth in Attachment "C" will be
constructed and/or completed by Owner, and that the In-Service Date for each
such capital project will occur, no later than [**]after the Effective Date.

--------------------------------------------------------------------------------

**Confidential Treatment Requested.


10.   CONSTRUCTION REPORT:    
 
 
Owner shall, upon the written request by Customer, at any time and from time to
time prior to the In-Service Date of each Additional Project, provide to
Customer a written report setting forth details of the progress of construction
and completion of the Additional Projects. Owner shall notify Customer in
writing of the projected In-Service Date of each Additional Project sixty
(60) calendar days prior thereto. Owner also shall promptly advise Customer of
any material developments related to the construction and completion of the
Additional Projects, including any delays that may delay the anticipated
In-Service Date with respect to any Additional Project. Owner shall use
commercially reasonable efforts to comply with any reasonable request made by
Customer in connection with the construction of the Additional Projects.

3

--------------------------------------------------------------------------------






ATTACHMENT "A-1"
"Throughput Fees"


[**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

1

--------------------------------------------------------------------------------






ATTACHMENT "A-2"
Other Fees and Charges


[**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

1

--------------------------------------------------------------------------------






ATTACHMENT "A-3"
"Product"


        1.     "Light Oil Products" means refined petroleum products that meet
the specifications as published from time to time by the Colonial Pipeline,
including (i) all grades of unleaded conventional gasoline and unleaded gasoline
meeting conventional or reformulated specifications, including 87 octane
unleaded gasoline and 93 octane super premium gasoline; (ii) No. 2 high-sulfur,
off-road, dyed or un-dyed, non-taxable diesel fuel, with a minimum of 140°F
flash point for Waterborne Terminals; (iii) No. 2 low-sulfur, on-road, clear,
taxable diesel fuel, with a minimum of 140°F flash point for Waterborne
Terminals; (iv) Kerosene; (v) ULSD with a minimum of 140°F flash point for
Waterborne Terminals and having a sulfur content not in excess of [**], as
tested prior to receipt in the Terminals; (vi) Ethanol, (vii) aviation grades of
Kerosene and (viii) Biodiesel (B100) or any agreed upon blend thereof. In
addition, all Products must meet all applicable ASTM standards, including any
applicable industry corrosion test standards (e.g., NACE), as well as
regulations regarding sulfur-related corrosion (including the gasoline silver
strip corrosion test) and the testing and compliance requirements of ASTM D-130.

        Notwithstanding the foregoing, and for the Waterborne Terminals,
(i) ultra low sulfur, low sulfur and high sulfur diesel fuel delivered at any
time during the Term need not meet the Colonial Pipeline specifications
associated with the winterization of diesel fuels to prevent gelling and
(ii) from time to time during the Term of this Agreement, Customer may request
in good faith and make commercially reasonable efforts to accommodate such
request. Where a conflict or inconsistency exists between Colonial Pipeline
specifications and ASTM specifications, the ASTM specifications shall govern to
the extent of the conflict or inconsistency.

        Off-Spec Products.    If testing indicates that Product does not meet
the applicable market specifications prior to delivery to the Terminals, the
Parties shall consult and determine a mutually acceptable course of action,
including rejection and replacement of the Product and blending the Product up
to the applicable market specifications. In the event that off-spec Product is
delivered, the Parties shall cooperate in making a Claim against and in seeking
the appropriate remedies from the delivering pipeline, truck, railcar and/or
Vessel. In the event the delivering party does not make appropriate remedies,
Customer and Owner shall cooperate to seek recovery from the original supplier
of any costs incurred by Owner or Customer associated with the delivery of the
off-spec Products.

        2.     "Heavy Oil Products" means No. 6 fuel oil, intermediate fuel
oils, blending components, marine distillates and marine residual fuels in
accordance with ISO 8217 standards. Customer will make its best efforts to
ensure a minimum temperature of 110o for deliveries into the Terminals.

        [**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

1

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED
BY TRANSMONTAIGNE PARTNERS L.P.


ATTACHMENT "B"

TANK DATA/UTILIZATION


[**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

1

--------------------------------------------------------------------------------






ATTACHMENT "C"
Project Descriptions


[**]

--------------------------------------------------------------------------------

**Confidential Treatment Requested.

1

--------------------------------------------------------------------------------






ATTACHMENT "D"

TERMINAL ACCESS AGREEMENT ("Agreement")
(For Access to Owned or Operated Facilities)


        In consideration of the privilege of access to any terminal owned or
operated by TransMontaigne Partners L.P., or any subsidiary, or affiliated or
associated entity ("Company"), which privilege is, or may be hereafter, granted
by Company to the undersigned or any subsidiary, or affiliated or associated
entity ("User"), sometimes referred to collectively as "Parties" and
individually as "Party," for the purpose of loading or causing to be loaded,
various liquid or petroleum products ("Products") into transport trucks or
trailers and driving, or causing to be driven, the same to or from the
terminals, or for any other purpose agreed to by the Parties, User agrees as
follows:

        1.     Until further notice, User and such of its employees, agents,
customers and carriers as it designates from time to time ("Agents") are granted
access to such Products terminals as Company may designate from time to time
("Terminal") for the sole purpose of loading Products into transport trucks or
trailers and driving the same to and from the Terminal. Each person designated
by User to have the privilege of access to the Terminal will be deemed for all
purposes under this Agreement to be the Agent of User. User is absolutely
responsible for its Agents, their actions, and for their compliance or
non-compliance with the terms and conditions of this Agreement. The Terminal's
automation or other equipment may require the use of keys or cards ("Cards") for
access to the Terminal or to actuate a system that controls the Terminal's entry
and exit gates, truck loading racks and automated accounting equipment.
Following User's execution of this Agreement, such cards will be issued to User
or its Agents at those Terminals where such Cards are required and User agrees
to accept such Cards subject to the following terms and conditions:

        (a)   The custody, control and use of all Cards issued pursuant to this
Agreement are User's sole responsibility. It is User's responsibility to assure
Cards are used only by the individual to whom issued. Cards issued to User's
Agents shall be deemed to have been issued to User. If any of such Cards become
lost or stolen, User must notify Company and the Terminal manager immediately by
telephone and confirm such telephone notification by confirmed telephone
facsimile or by letter mailed by Certified Mail, Return Receipt Requested,
within forty-eight (48) hours of such telephone notification. Upon receipt of
such written confirmation, the verbal telephonic notification will become
effective. Written notification should be to TransMontaigne Partners L.P., 1670
Broadway, Suite 3100, Denver, CO 80202, or to facsimile number 770-518-3595 to
the attention of the Executive Vice President—Terminal Operations and to the
appropriate Terminal Manager.

        (b)   Unless and until notification is effective as provided above, all
Products loaded at the Terminal by use of one of the Cards issued pursuant to
this Agreement will constitute delivery of such Product to User, and User will
be obligated for payment accordingly.

        (c)   All Cards issued pursuant to this Agreement remain the property of
the Terminal owner or operator. Such Cards may not be duplicated. It is User's
responsibility to return all Cards to Company immediately upon the termination
of this Agreement.

        (d)   User will give immediate written notice to the Terminal manager of
the identity of all User employees and Agents to whom User allows, or
discontinues allowance of, access to any Card for purposes of exercising any
rights granted in this Agreement.

        2.     (a) User acknowledges receipt of a copy of and agrees to comply
with all rules and regulations promulgated with respect to the use of the
Terminal, including, as applicable, vehicle load release number verification.
Additional copies of such rules and regulations are available to User and its
employees and Agents at all reasonable times at the Terminal. User represents
and warrants that its employees and Agents will be fully aware of and
knowledgeable in respect to such rules and regulations

1

--------------------------------------------------------------------------------



and in those Terminals where Cards are used, User will request access to the
Terminal by only those employees and Agents physically capable of handling
loading equipment and properly instructed in the characteristics and safe
handling and loading methods associated with any Product to be hauled. User will
be solely responsible for the proper training and education of its employees and
Agents. User will further ensure that only those employees who are aware of the
obligations undertaken in this Agreement will have access to the Terminal.
Terminal rules and regulations may be changed, amended or modified at any time
and will become binding on User and its Agents.

        (b)   User will use only transportation equipment and drivers that
comply with all applicable U.S. Department of Transportation regulations, as
well as any and all other applicable federal, state or local laws and
regulations.

        (c)   User will assure that all newly carded drivers are adequately
trained to safely and efficiently use the loading equipment at the Terminal. A
driver's access to the Terminal may be suspended for any reason or no reason at
all, including the Terminal manager's, or his or her appointee's,
dissatisfaction with a driver's loading methods. If a driver's access to the
Terminal is suspended, User will be notified by Company and User must
immediately obtain from said driver all Cards in his or her possession.

        (d)   Each newly carded driver will be required to sign a Driver
Certification and Card Agreement (copy attached).

        3.     The granting by Company of the aforesaid privilege of access to
the Terminal constitutes a bare, non-assignable license and the same may be
revoked by Company at any time, in its sole discretion, without prior notice,
and thereupon all Cards must be returned by User to Company.

        4.     User is aware of and acknowledges the risks associated with and
inherent in loading, transporting and otherwise handling the Products and with
the loading equipment at the Terminal. User assumes such risks and will
indemnify Company and its parent company and wholly owned subsidiaries and
affiliates and each of their and Company's agents, employees, officers and
directors ("Indemnified Group") against any and all claims, causes of action,
damages to person or property, suits, costs, losses, fines, penalties,
liabilities or expense (including, without limitation reasonable attorney fees),
of whatever nature ("Claims"), as same are incurred, arising out of or in any
way associated with, in whole or in part, directly or indirectly, User's
exercise or attempted exercise of the privileges granted in this Agreement, or
any act or omission of User, its officers, servants, employees or Agents, except
for Claims that result from or arise out of the sole or gross negligence of the
Company. User will also indemnify the Indemnified Group against any and all
Claims resulting in whole or in part, directly or indirectly, from the User's
failure to comply with or its trucks to comply with any and all applicable state
or federal laws, rules and regulations, irrespective of the negligence or fault
of either Party. In addition to and separate and apart from other insurance
obligations that User may assume under the terms of this Agreement, insurance
covering this indemnity agreement must be provided by User to the extent
permitted by law. Further, by requiring insurance in this Agreement, Company
does not represent that the required insurance coverage and minimum limits will
necessarily be adequate to protect Company, and such insurance coverage and
limits will not be deemed as a limitation on User's liability under the
indemnities granted to Company in this Agreement.

        5.     User is financially responsible for any Products withdrawn from
the Terminal by use of any Card delivered by Company to User or any Agent of
User, provided, however, that User will not be financially responsible for any
such Product which is withdrawn after Company has received verbal notice from
User, properly confirmed in writing, of the loss or theft of any of the Cards.
User will reimburse Company for any and all costs reasonably incurred by Company
to replace any Cards and to secure the Terminal that may arise from or are
caused by the loss or theft of any Cards.

2

--------------------------------------------------------------------------------




        6.     (a) Prior to exercising the privileges granted in this Agreement,
User must obtain, at its sole expense, with solvent underwriters acceptable to
Company, insurance for the term of this Agreement and furnish to Company, by
delivery to the Terminal manager, certificates evidencing the following minimum
insurance coverage and terms:

          (i)  Except for User's that are Mexican domiciled motor carriers,
Workers' Compensation complying with the laws and statutory minimum coverage of
the state or states where performance under this Agreement takes place, whether
or not such coverage its required by law, including, coverage for voluntary
compensation and alternate employer and an "other states coverage" endorsement;

         (ii)  Commercial General Liability (Standard ISO Occurrence Form) for
bodily injury and property damage, including the following coverage:
premises/operations, independent contractors, blanket contractual liability to
cover the liability assumed by User in this Agreement, explosion, collapse and
underground, broad form property damage, products/completed operations, sudden
and accidental pollution liability, cross-liability coverage, and, where
appropriate, stop-gap coverage with total limits to all insureds for not less
than $1 million for each occurrence and $1 million aggregate for each annual
period (any "annual aggregate" limit will be amended to apply on a "per project"
or "per location" basis);

        (iii)  Automobile Liability with a limit for bodily injury and property
damage of $1 million each occurrence to include coverage for all owned,
non-owned and hired vehicles; and

        (iv)  Excess Liability of $1 million in excess of the limits for all of
the above insurance policy types, except Worker's Compensation, to include a
"drop down" provision in the event the underlying limits are exhausted.

        (b)   All policies of insurance must be placed with American insurance
companies rated by A.M. Best Company as "B+" or higher or with Underwriters at
Lloyds of London or the member companies of the Institute of London
Underwriters. It is expressly understood that the insurance provision of this
Agreement, including the minimum required limits outlined above are intended to
assure that certain minimum standards of insurance protection are afforded by
User and the specifications in this Agreement of any amount will be construed to
support but not in any way limit the amount or scope of liabilities and
indemnity obligations (express or implied) of User. The minimum limits required
in this Agreement for any particular type of insurance may be satisfied by a
combination of the specific type of insurance and umbrella or excess liability
insurance. All deductibles applicable to the minimum required coverage outlined
in this Agreement, with or without the consent of Company, will be for the sole
account of the User.

        (c)   Coverage under all insurance required to be carried by User will
be primary and exclusive of any other existing, valid and collectible insurance
and each policy (except the Workers' Compensation policy and in the case of the
Automobile Liability policy as to the additional insured obligation under
clause (i) below), whether or not required by the other provisions of this
Agreement, will (i) except in the case of short-term trip insurance obtained by
Mexican domiciled motor carriers, provide an endorsement that will make Company
an additional insured, with Company being entitled to the same protections as
any other additional insured party and (ii) otherwise provide a blanket waiver
of subrogation against Company and its parent company and wholly owned
affiliates and subsidiaries and each of their directors, officers, employees
("Company Group") and its underwriters that guarantees that User's underwriters
similarly waive such rights of subrogation. Notwithstanding the foregoing, the
waiver of subrogation provided for in this paragraph will not apply and will
have no force and effect in the event an employee of User files suit against the
Company Group. All liability policies will also provide severability of
interests and cross-liability coverage and a requirement that Company be
provided 30 days prior written

3

--------------------------------------------------------------------------------






notice of cancellation, material change or non-renewal. None of User's
obligations under this Section may be met through the means of any
self-insurance coverage or program.

        (d)   Failure to secure the insurance coverage, or failure to comply
fully with any of the insurance provisions of this Agreement, or the failure to
secure such endorsements on the policies as may be necessary to carry out the
terms and conditions of this Agreement will in no way relieve User from the
obligations of this Agreement, any provision of this Agreement to the contrary
notwithstanding. If liability for loss or damage is denied by User's
underwriters, in whole or in part, or substantially reduced because of breach of
such insurance requirements by User for any other reason, or if User fails to
maintain any of the insurance required by this Agreement, (i) to the extent
permitted by law, User will indemnify the Company Group and its underwriters
against all claims, demands, costs and expenses, including reasonable attorney
fees, which would otherwise be covered by said insurance, (ii) such breach or
failure to maintain will be deemed a material breach of this Agreement and
(iii) Company may procure the same and User will reimburse Company for the cost
of such policies or coverage.

        (e)   Further, User shall require its Agents to maintain the insurance
set forth above with the same limits and conditions and shall be responsible for
monitoring and enforcing the same.

        7.     Prior to transporting any Products received at the Terminal under
this Agreement and if User is loading Products in a Terminal that uses Cards,
User or User's driver must include the following certification on the Company's
bill of lading: "This is to certify that the above-named materials are properly
classified, described, packaged, marked and labeled, and are in proper condition
for transportation according to the applicable regulations of the Department of
Transportation."

        8.     The terms, provisions and conditions of this Agreement extend to,
are binding upon and inure to the benefit of the Parties and their approved
successors and assigns; provided, however, User may not assign any of its
privileges, duties or obligations under this Agreement without the prior written
consent of Company, which consent will not be unreasonably withheld or delayed.
Any assignment made without obtaining such prior approval will be deemed to be
void.

        9.     Nothing in this Agreement will be construed to deny or otherwise
limit Company's right to refuse entry to, or to remove immediately from the
Terminal, any person or equipment.

        10.   In the exercise of the privileges granted in this Agreement, User
and its Agents will not in any event or for any purpose whatsoever be deemed to
be the agent, servant or employee of Company.

        11.   This instrument and any other instruments executed in conjunction
with it contain the entire agreement between the Parties with respect to User's
loading privileges at the Terminal and no other or prior agreement in respect of
it, written or verbal, will have any force or effect unless embodied in this
instrument. Any modification to this Agreement must be in writing signed by both
Parties.

        12.   User hereby affirms that all of User's underground storage tank
systems and tanks are lawful under and have been upgraded to meet all applicable
federal and state requirements.

        13.   If at any time, any portion of User's tanks or underground storage
tank systems become non-compliant with applicable state or federal laws, rules
or regulations or otherwise unlawful under such laws, rules or regulations, User
will immediately cease to store any petroleum or other products in such tanks or
systems until they are again fully compliant and lawful.

        14.   Upon transfer of Product from the rack loading spout to User, User
shall be deemed to have custody of the Product. Upon transfer of custody, User
shall be solely responsible for the Product's quality should it differ from the
quality of the sample taken from the tank delivering the Product to the rack
loading spout.

4

--------------------------------------------------------------------------------




        15.   (a) User will pay, or cause the owner of the Products or other
"position holder" (as that term is defined by Federal Treasury Regulations) to
pay, all applicable taxes and charges ("Taxes") levied by any governmental
authority on or in anyway applicable to the receipt, delivery, storage, or
removal of Products delivered into or from or otherwise contained in the
Terminal on User's behalf. User agrees to report and pay such Taxes directly to
the proper taxing authorities.

        (b)   User will indemnify Company against any Taxes that are applicable
to Products as and when delivered under this Agreement.

        16.   Each provision of this Agreement, or sub-part, is deemed
independent and severable, and the invalidity or partial invalidity or
unenforceability of any one provision or portion of this Agreement will not
affect the validity or enforceability of any other provision of it.

        17.   This document is deemed to have been made under and is governed by
the laws of (i) the state where the Terminal is located and if this Agreement
applies to Terminals in more than one state, (ii) the State of Colorado in all
respects, including without limitations, matters of construction, validity, and
performance, except the choice of law rules of that State that would require the
law of another jurisdiction to apply.

        18.   The failure of Company to insist upon the complete performance of
any provisions of this Agreement will not be construed as a waiver of Company's
right to at any time thereafter enforce such provision completely.

        EXECUTED by User this            day of                        , 20    .

USER:          

--------------------------------------------------------------------------------

 
By:
 
 
     

--------------------------------------------------------------------------------

 
Title:
 
 
     

--------------------------------------------------------------------------------

 
Address:
 
 
     

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

 
Phone:
 
 
     

--------------------------------------------------------------------------------

 

5

--------------------------------------------------------------------------------





QuickLinks


TERMINALING SERVICES AGREEMENT—Florida and Midwest
ATTACHMENT "A"
ATTACHMENT "A-1" "Throughput Fees"
ATTACHMENT "A-2" Other Fees and Charges
ATTACHMENT "A-3" "Product"
ATTACHMENT "B" TANK DATA/UTILIZATION
ATTACHMENT "C" Project Descriptions
ATTACHMENT "D" TERMINAL ACCESS AGREEMENT ("Agreement") (For Access to Owned or
Operated Facilities)
